Honorable John W. "Bill" Ramsey State Representative P. O. Box 6 Prairie Grove, AR
Dear Representative Ramsey:
This is in response to your opinion request on the legality of the following questions:
   Can the College of Education request an evaluation of the performance of its graduates from their employers to use such information as the basis of program evaluation?
More specifically, can we request of principals, their assessment of reading teachers; of superintendents, their evaluation of their principals, who are our graduates; and of school boards, their opinion of the competency of a superintendent, who has trained at the University of Arkansas?
Finally, may evaluation be made by peers who may or may not have seen the teacher teach or the administrator manage?
In response to your inquiries, it is the opinion of this Office that there is nothing illegal about an educational institution requesting information from employers on graduates of the institution.  Whether or not the employers choose to respond to the request for information is entirely at the discretion of the employer.  Further, in order to avoid any questions of privacy infringement, use of evaluation responses should not make reference to specific individuals.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General C. Randy McNair III.